DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment of 19 July 2022 is acknowledged. Claims 9, 11, 14, 16, and 17 have been amended. Claims 10, and 12-13 are canceled. Claims 1-8 remaining withdrawn from prosecution at this time. Claims 23-25 are newly presented. Applicant’s amendments to the claims have overcome each and every drawing objection, specification objection, and 35 U.S.C. 112(b) rejection previously set forth in the Non-final Office Action mailed 22 February 2022. Claims 9, 11, and 14-25 are pending.
Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 line 4, the grammar is not understood in the recitation “therein within which said one coupling tab”, a suggested edit to the claim may read “therein within said one coupling tab”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, and 14-18, and 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Skottheim (US Patent No. 5,611,080), in view of Wood (US Application No. 2012/0030850 A1).
Regarding Claim 9, Skottheim discloses a knee pad assembly (leg protection device 1) adapted to cushion a knee (col 2 lines 7-8) of a workman while the workman kneels on a work surface (col 1 lines 64-66 where the angle of the leg bend at the knee varies throughout a high degree of limb bending movements and squatting involves bending at the knee with similar leg motion to kneeling), said knee pad assembly comprising:
an upper knee cushion (pad 37) manufactured from a cushion material that is configured to receive thereagainst and cover the knee of the workman (col 11 lines 32-35 where the knee engages with and nests in pad element 37 to form a depression); 
a lower base (rigid outer shell 6) located under said upper knee cushion and manufactured from a material that is harder than the cushion material from which said upper knee cushion is manufactured (col 3 lines 17-18 where the recitation “rigid outer shell” is interpreted as more rigid than a “resilient pad” structure), said lower base having a first and an opposite side and a shoulder located at each of the said first and opposite sides (see annotated Fig. 7 below), and said lower base being configured lay on the work surface when the workman kneels on the work surface (where the knee pad is designed for laying on a surface as it follows the bend of the movement of the leg col 1 lines 61-67); 

    PNG
    media_image1.png
    311
    777
    media_image1.png
    Greyscale

and a spring (Fig. 4, spacer element 49) located between said upper knee cushion and said lower base to undergo a compression in response to the workman’s knee pressing down on the upper knee cushion towards said lower base (col 11 lines 42-46, where annotated Fig. 7 below shows the spring in a depression 48 - shaded area) when the workman kneels on the work surface and his knee is received against said upper knee cushion (col 2 lines 54-56), said spring sheet lying on and being supported by the shoulders at the first and opposite sides of said lower base so as to extend laterally across said lower base between the shoulders thereof such that said upper knee cushion lays on said spring sheet so as to suspend the workman's knee above the work surface (see annotated Fig. 7 above), 

    PNG
    media_image2.png
    311
    403
    media_image2.png
    Greyscale

said knee pad assembly further comprising a compression space (see annotated Fig. 7 above, where the shaded area is a compression space) that is located between said spring sheet and said lower base (see annotated Fig. 7 above, where the shaded area is a compression space), said spring sheet on which said upper knee cushion lays being held by said shoulders above said compression space and bending into said compression space such that said upper knee cushion moves towards said lower base in response to the workman's knee pressing down on said upper knee cushion (where annotated Fig. 7 below shows the spring in a depression 48 - shaded area). 
The leg protection device embodiment of Skottheim does not directly disclose said spring including at least one spring sheet manufactured from a flexible material having a spring memory. However, Wood teaches a protective garment with a spring including at least one spring sheet manufactured from a flexible material (para [0053] lines 1-2 where the sheet member 150 is made from a thermoplastic elastomer) having a spring memory (para [0019] line 3 where the sheet member 150 acts like a leaf spring).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the spring sheet of Skottheim with the  flexible material structured with a spring memory taught by Wood, as a simple substitution of one well known type of spring material for another, in order to yield the predictable result of a  resilient pad structure (para [0029] lines 4-5). 
Regarding claim 14, the modified Skottheim discloses wherein said spring also includes a second spring sheet (see annotated Fig. 3 below, where the upper and lower portions of spacer element 49 are synonymous with the terms “first and second portions”) that is manufactured from a flexible material having a spring memory (Wood, para [0019] line 3 where the sheet member 150 acts like a leaf spring), said first and said second spring sheets extending laterally across said lower base between the shoulders thereof to lie above said compression space  such that said upper knee cushion lays on said first and second spring sheets so as to suspend the workman's knee above the work surface (Wood, Fig. 12 where the pad material comprising of the sheet spring elevate the knee from the holder 40; Fig. 15 show a first and second spring sheet throughout pad 310).


    PNG
    media_image3.png
    842
    842
    media_image3.png
    Greyscale

Regarding claim 15, the modified Skottheim discloses the invention of claim 9. 
The combination further discloses wherein said first and second spring sheets are spaced one behind the other (where annotated Fig. 3 above, as in claim 14 rejection, shows the first and second portions of spacer element 49) along a longitudinal axis of said lower base so as to flex independently of one another in response to the workman's knee pressing down on the upper knee cushion towards said lower base (col 12 lines, where the upper portion of the spacer element 49 slidingly engages with rigid support element 41 with the assembly; col 11 lines 26, where the rigid support material 41 may be made of similar material with the rigid outer shell which will alter the flexibility of the upper portion from the lower portion; col 11 lines 55-60, where the lower portion comprises a lower neck portion that is flexible).
Regarding claim 16, the modified Skottheim discloses the invention of claim 9. 
The combination further discloses wherein said lower base has a front (see annotated Fig. 1 below), a rear (see annotated Fig. 1 below), a longitudinal axis (see annotated Fig. 1 below).

    PNG
    media_image4.png
    540
    642
    media_image4.png
    Greyscale

Regarding claim 17, the modified Skottheim discloses the invention of claim 9. 
The combination further discloses wherein said lower base has a U-shaped cavity (Fig. 7 shows the outer shell 6 as an upside down U-shape) within which compression space is located to receive said upper knee cushion and said spring sheet on which said upper knee cushion lays (Fig. 7), said upper knee cushion being compressed against said spring sheet in response to the workman's knee pressing down on the upper knee cushion to push said upper knee cushion and said spring sheet into the compression zone of the U-shaped cavity of said lower base and thereby prevent the knee of the workman from sliding off said upper knee cushion when the workman rocks back and forth on the work surface and said lower base lies on the work surface (Fig. 7, and col 11 lines 16-21 where the components housed in the knee joint area of the leg protection device is structured for stabilization).
Regarding claim 18, the modified Skottheim discloses the invention of claim 9. 
The combination further discloses a knee pad strap (col 4 lines 25-28) connected to said lower base (col 4 lines 30-33 where strap can connect to a rivet 32, and col 10 lines 63-65 where straps are connected to the rigid shell). 
Regarding claim 20, the modified Skottheim discloses the invention of claim 9. 
The combination further discloses a shin support (support 18) having a top and a bottom (see annotated Figure 3 below for support 18) and being attached to and extending from said lower base (Fig. 3, rigid shell 7), said shin support also having a shin cushion located at the top thereof to receive a shin of the workman there against when said upper knee cushion covers the knee of the workman (Fig. 3, where the placement of support 18 is below the knee portion, where the knee nests in opening 53).
Regarding claim 21, the modified Skottheim discloses the invention of claim 9. 
The combination further discloses said shin support also has a round pivot located at the bottom thereof (see annotated Fig. 1 below), said shin support (4) rotating (i.e. in structure as the ribs are rounded) at said round pivot downwardly towards and upwardly away from the work surface when the lower base lies on the work surface and the workman rocks back and forth on the work surface (see annotated Fig. 1 below for the pivot orientation). 

    PNG
    media_image5.png
    775
    657
    media_image5.png
    Greyscale

Regarding claim 22, the modified Skottheim discloses the invention of claim 9. 
The combination further discloses said shin support is detachably connected to said lower base (Fig. 3, col 10 lines 28-29, where the layers of the leg protection device has layers to be removed or connected to interface one another and holes 23 are optionally connected by rivets) so as to extend outwardly therefrom (where the support layer 18 can be detached and synonymous with extending outwardly from the rigid shell), the top of said shin support having at least one coupling tab (where a rivet type connector 34 provides an equivalent coupling or fastening structure) standing upwardly (Fig 4 shows the rivet connector 34 having 3-dimensional qualities and protruding upwards from the surface of the outer shell) therefrom and said lower base having at least one coupling slot formed therein within which said one coupling tab is removably received (Fig 3 where two rivet structures are shown).


    PNG
    media_image6.png
    842
    842
    media_image6.png
    Greyscale

Regarding claim 23, the modified Skottheim discloses the knee pad assembly recited in Claim 16, wherein the continuously curved bottom surface of said lower base (see annotated Fig. 1 below) is configured to have a size  that extends from the knee of the workman to the shin of the workman (Fig. 1, where the continuously curved bottom surface has a size).

    PNG
    media_image7.png
    775
    671
    media_image7.png
    Greyscale

Regarding claim 24, the modified Skottheim discloses the knee pad assembly recited in Claim 9, wherein said spring sheet is fixedly attached to the shoulders (see annotated Fig. 7 as in claim 9 rejection above) located at the first and opposite sides of said lower base such that said spring sheet bends into said compression space and moves with said upper knee cushion towards said lower base in response the workman's knee pressing down on said upper knee cushion (see annotated Fig. 7 as in claim 9 rejection above).  
Regarding claim 25, the modified Skottheim discloses the knee pad assembly recited in Claim 9, wherein the compression space located between said spring sheet and said lower base is an empty space having an initial size, the initial size of said empty space being reduced when the spring sheet on which said upper knee cushion lays bends into said compression space and moves with said upper knee cushion towards said lower base (see annotated Fig. 7 below).

    PNG
    media_image8.png
    344
    767
    media_image8.png
    Greyscale

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Skottheim (US 5611080), the arm protection system embodiment of Skottheim (US 5611080), and Wood (US Application Publication No. 20120030850 A1), in view of Rodrick (U S Application Publication No. 20180326290 A1).
Regarding claim 11, the modified Skottheim discloses the invention of claim 9.Skottheim and Wood do not directly disclose said spring sheet is manufactured from a flexible carbon fiber material.
However, Rodrick teaches protective garments with said spring sheet (Fig. 8, hinge 50) is manufactured from a flexible carbon fiber material (para [0064] lines 9-12, where the hinge 50 can be formed using a carbon fiber material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring sheet material with spring memory of Skottheim and Wood with a carbon fiber material, as taught by Rodrick, in order to maintain a flexible structure that allows for a smooth bending of the knee guard materials (para [0064] lines 1-4). Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Skottheim (US 5611080),  the arm protection system embodiment of Skottheim (US 5611080), and Wood (US Application Publication No. 20120030850 A1), in view of Daignault (US 3259910 A).
Regarding claim 19, the modified Skottheim fails to directly disclose a scuff guard lying below and attached to said lower base to prevent scuffing of the work surface caused by said lower base when said lower base lies on the work surface and the workman rocks back and forth on the work surface. 
In the same field of endeavor, namely protective garments, Daignault teaches a scuff guard (outer covering 5) lying below and attached to said lower base to prevent scuffing (col 1 lines 58-59) of the work surface caused by said lower base when said lower base lies on the work surface and the workman rocks back and forth on the work surface (Fig. 2, where the rounded edge of outer part 2 can contact another impact surface at many locations and is structured to rock because of its inherent shape). 
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide an outer covering, as taught by Daignault, to the outer shell of Skottheim, in order to protect the lower base  from being damaged by an object’s surface upon contact.
Response to Arguments
Applicant's arguments filed 19 July 2022 regarding 35 USC 103 rejection (see pages 13-19 of REMARKS) have been fully considered but they are not persuasive. Applicant arguments appear to be directed to the amended limitations, in which additional consideration and search has been given for a new grounds of rejection, as stated above.  
Regarding claim 9, arguments are rejected under 35 USC § 112(b) (see pages 14-15 of REMARKS): 
Applicant Remarks: Applicant asserts that the lower base laying on the surface as recited in claim 9 is not indefinite. 
Examiner agrees with applicant because the claim language is broad, not indefinite. The 35 USC 112(b) rejection is withdrawn.
Regarding claims 9, 12, 13, 15-22 arguments are rejected under 35 USC § 103 (see pages 16-17 of REMARKS): 
Applicant Remarks: Applicant asserts that Skottheim does not disclose a spring sheet lying on and being supported by the shoulders at the first and opposite sides of said lower base.
Examiner respectfully disagrees because, inasmuch as claimed, any equivalent structure can be a shoulder to support an equivalent spring sheet structure, as disclosed by Skottheim in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QUYNH THANH HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732      
/MEGAN E LYNCH/Primary Examiner, Art Unit 3732